Citation Nr: 1521613	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-23 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, however diagnosed, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and T. L. 


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Veteran's claim for a psychiatric disability must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or VA obtains in support of the claim.  Thus, although service connection for anxiety, not otherwise specified, was subsequently denied in a February 2014 rating decision, the issue for consideration is entitlement to service connection for an acquired psychiatric disorder, however diagnosed, to include PTSD and anxiety disorder, as reflected on the title page of this decision.

Prior to certification of the appeal, in an April 2014 statement, the Veteran's representative withdrew the claims for entitlement to service connection for diabetes mellitus, type II, prostate cancer and ischemic heart disease.  Therefore, these issues are not before the Board.

In April 2015, the Veteran and T. L. testified before the undersigned Veterans Law Judge sitting at the RO.  The transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided with a July 2013 PTSD examination; however, the Board finds that the July 2013 PTSD examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, the July 2013 examination report did not address VA treatment records including in May 2013, September 2013, November 2013, and February 2014, which list anxiety state, unspecified, as an active problem.  Furthermore, in April 2015 testimony, the Veteran reported symptoms which included nightmares, anxiety and feelings of depression.  Therefore, the Board finds that it necessary to remand the claim to obtain an additional VA examination and etiological opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, in light of the remand for another examination, updated VA treatment records should be obtained.  The record in Virtual VA reflects the Veteran most recently received VA treatment from the Minneapolis VA Health Care System in February 2014.  Thus, on remand, updated VA treatment records from the Minneapolis VA Health Care System, to include all associated outpatient clinics, since February 2014, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the Minneapolis VA Health Care System, to include all associated outpatient clinics, since February 2014, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disability that may be present or was present during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

For any acquired psychiatric disability that is diagnosed, opine whether it is at least as likely as not (50 percent or greater probability) that that the disability was present in service, was caused by service, or is otherwise related to service. 

The examiner should also reconcile any findings with VA treatment records, including most recently February 2014, which list anxiety state, unspecified, as an active problem.  The examiner should also consider the Veteran's April 2015 testimony with regard to his symptoms, to include nightmares, anxiety and feelings of depression.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided. 

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

4.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




